943 F.2d 49
138 L.R.R.M. (BNA) 2160
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.RAILWAY LABOR EXECUTIVES ASSOCIATION, Brotherhood ofLocomotive Engineers, Brotherhood of Railroad Signalmen,International Association of Machinists and AerospaceWorkers, International Brotherhood of Firemen and Oilers,Transportation Communications International Union, AmericanTrain Dispatchers Association, Brotherhood of Maintenance ofWay Employees, Brotherhood of Railway Carmen, InternationalBrotherhood of Electrical Workers, Sheet Metal WorkersInternational Association, Plaintiffs-Appellants,v.WHEELING & LAKE ERIE RAILWAY COMPANY, Norfolk & WesternRailway Company, Norfolk Southern Corporation,Norfolk Southern Railway Company,Defendants-Appellees.
No. 91-2030.
United States Court of Appeals, Fourth Circuit.
Argued July 30, 1991.Decided Aug. 26, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   T.S. Ellis, III, District Judge.  (CA-90-597-A)
John O'Brien Clarke, Jr., Highsaw, Mahoney & Clarke, P.C., Washington, D.C.  (Argued), for appellants;  David J. Strom, Highsaw, Mahoney & Clarke, P.C., Washington, D.C., on brief.
Jeffrey Stephen Berlin, Richardson, Berlin & Morvillo, Washington, D.C.  (Argued), for appellees;  Mark E. Martin, Gregory W. Stevens, Richardson, Berlin & Morvillo, Washington, D.C., for appellees Norfolk & Western Railway Co., Norfolk Southern Corp., and Norfolk Southern Railway Co., on brief.
Timothy A. Harr, Robert H. Wheeler, Oppenheimer, Wolff & Donnelly, Washington, D.C., for appellee Wheeling & Lake Erie Railway Co., on brief.
E.D.Va., 756 F.Supp. 249.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
OPINION
PER CURIAM:


1
The Railway Labor Executives' Association and various railroad labor unions appeal the district court's final judgment, which issued a declaratory judgment in favor of appellee railroads and a permanent injunction forbidding certain "self-help" (i.e. strikes and picketing) by appellant unions.   We previously affirmed the district court's grant of preliminary injunctive relief.   Railway Labor Executives' Association v. Wheeling & Lake Erie Railway, 914 F.2d 53 (4th Cir.1990).   The judgment is affirmed for the reasons stated in our earlier opinion and in the thorough opinions of the district court.   Railway Labor Executives' Association v. Wheeling & Lake Erie Railway, 741 F.Supp. 595 (E.D.Va.1990);   Railway Labor Executives' Association v. Wheeling & Lake Erie Railway, 756 F.Supp. 249 (E.D.Va.1991).


2
AFFIRMED.